EXHIBIT 10.2
EXECUTION VERSION




AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT,
dated as of June 28, 2016 (this “Amendment”), among TRU Europe Limited (the
“European Parent Guarantor”), TRU Iberia Holdings 1, S.L.U. (formerly known as
Nutley, S.L.U.) (the “Spanish Parent Guarantor”), TRU Australia Holdings, LLC
(the “Australian Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”),
Toys “R” Us Limited (“Toys UK” and together with the UK Holdco, the “U.K.
Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (the
“Australian Borrower”), Toys “R” Us GmbH (the “German Borrower”), Toys “R” Us
Iberia, S.A.U. (the “Spanish Borrower” and, together with the U.K. Borrowers,
the Australian Borrower and the German Borrower, collectively, the “Borrowers”,
and individually, a “Borrower”), TRU (UK) H7 Limited (“Midco1”), TRU (UK) H8
Limited (“Midco2”), Toys “R” Us Holdings Limited (“TRU Holdings”), Toys “R” Us
Financial Services Limited (“TRU Financial Services”), Toys “R” Us Properties
Limited (“TRU Properties”), TRU (UK) H4 Limited (“TRU H4”), TRU (France) Finance
Ltd. (“TRU France Finance”), TRU (France) Holdings Ltd. (“TRU France Holdings”
and, together with the European Parent Guarantor, Midco1, Midco2, the Australian
Parent Guarantor, TRU Holdings, TRU Financial Services, TRU Properties, TRU H4
and TRU France Finance, collectively the “U.K. Guarantors”), Babies “R” Us
(Australia) Pty Ltd (ABN 56 073 394 117) (“Babies “R” Us (Australia)”), Toys “R”
Us SARL (“Toys SARL”), TRU (BVI) Finance II, Ltd. (the “BVI Guarantor”), TRU
(UK) H6, LLC (the “U.S. Guarantor”), TRU Iberia Holdings 2, S.L.U. (formerly
known as Avenal Investment, S.L.) (“Midco4”, and together with the Spanish
Parent Guarantor, the “Spanish Guarantors”), the other Obligors party hereto,
the Lenders party hereto and Deutsche Bank AG New York Branch, as Administrative
Agent.
WHEREAS, the Borrowers, the other Obligors, the Lenders and the Administrative
Agent are parties to that certain Second Amended and Restated Syndicated
Facility Agreement, dated as of December 18, 2015 (as the same has been amended,
restated, supplemented or otherwise modified from time to time, the “Facility
Agreement”).
WHEREAS, the Obligors have requested, and the Administrative Agent and the
Lenders party to this Amendment have agreed, to amend the Facility Agreement on
and subject to the terms and conditions set forth herein.
THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to them in the Facility Agreement.
SECTION 2.    Amendments to Facility Agreement. Effective as of the Amendment
Effective Date (as defined below), the Facility Agreement is hereby amended as
follows:




--------------------------------------------------------------------------------




(a)    Section 1.01 of the Facility Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical order:
“Bail-in Action” means the application of any Write-Down or Conversion Powers by
an EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Dutch Obligor” shall mean any Obligor incorporated in the Netherlands, which
from and after the Dutch Obligor Completion Date shall include TRU Global
Imports B.V.
“Dutch Obligor Completion Date” shall mean the date on which all of the
documents listed in Schedule 1.01(e) shall have been delivered to the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Non-Obligor Parent Entity” means Parent or any direct or indirect Subsidiary of
Parent which is not an Obligor or a Subsidiary of an Obligor.


2





--------------------------------------------------------------------------------




“Obligor Specified Debt” shall have the meaning provided in Section 10.04(xxii).
“Parent Specified Debt” shall have the meaning provided in Section 10.04(xxii).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.;
(b)    Section 1.01 of the Facility Agreement is hereby amended by amending and
restating the definition of “Consolidated Interest Expense” contained therein to
read in its entirety as follows:
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense (including that attributable to Capitalized Lease
Obligations in accordance with GAAP) of the Parent Guarantors and their
respective Subsidiaries payable in cash (including, without limitation, all
commissions, discounts and other commitment and banking fees and charges (e.g.,
fees with respect to letters of credit) for such period (calculated without
regard to any limitations on payment thereof)), adjusted to (i) include (x) the
aggregate amount of cash Dividends made by the Obligors in respect of (and the
proceeds of which are applied to make) payments of interest on Parent Specified
Debt during such period pursuant to Section 10.03(xii) and (y) the aggregate
amount of Intercompany Loans made by the Obligors in respect of (and the
proceeds of which are applied to make) payments of interest on Parent Specified
Debt during such period pursuant to Section 10.05(xxiv) and (ii) exclude (to the
extent the same would otherwise be included in the calculation above in this
clause) (w) any payments of interest in respect of the Specified Debt solely to
the extent paid directly with the proceeds of a cash common equity contribution
or shareholder loan (to the extent the same is subject to a subordination
agreement in form and substance satisfactory to the Administrative Agent
pursuant to which such shareholder loan is subordinated to the Secured
Obligations), in each case made to any of the Borrowers by a direct or indirect
shareholder thereof that is not an Obligor (any such cash common equity
contribution and/or shareholder loans, the “Permitted Specified Debt Payment
Sources”), provided that such payment of interest shall be made within 30 days
upon the receipt of such proceeds (or such later date as may be agreed to by
Administrative Agent in its sole discretion), (x) any payment of interest in
respect of the Specified Debt made directly by a Person that is not an Obligor,
(y) the amortization of any deferred financing costs for such period and (z) any
interest expense actually “paid in kind” or accreted during such period, all as
determined on a consolidated basis in accordance with GAAP.;


3





--------------------------------------------------------------------------------




(c)    Section 1.01 of the Facility Agreement is hereby amended by amending the
definition of “Defaulting Lender” contained therein by deleting the reference to
“or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity” contained therein and replacing the same with
“(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity, or (iii) become the subject of a Bail-in
Action”;
(d)    Section 1.01 of the Facility Agreement is hereby amended by amending the
definition of “Guarantor” contained therein by deleting the reference to “ and
(d) each Subsidiary of each Parent Guarantor required to execute this Agreement
as a Guarantor as required by the Collateral and Guaranty Requirements,
excluding, for the avoidance of doubt, on and after the occurrence of, and after
giving effect to, the Second Restatement Effective Date, Toys SARL” contained
therein and replacing the same with “, (d) any Dutch Obligor and (e) each
Subsidiary of each Parent Guarantor required to execute this Agreement as a
Guarantor as required by the Collateral and Guaranty Requirements, excluding,
for the avoidance of doubt, on and after the occurrence of, and after giving
effect to, the Second Restatement Effective Date, Toys SARL”;
(e)    Section 1.02 of the Facility Agreement is hereby amended by moving the
term “and” at the end of clause 1.02(a) to the end of clause 1.02(b) and adding
the following to the end of such Section:
“(c)    in this Agreement, where it relates to a Dutch Obligor, a reference to:
(i)    a necessary action to authorize, where applicable, includes without
limitation:
(A)
any action required to comply with the Dutch Works Councils Act (Wet op de
ondernemingsraden); and

(B)
obtaining an unconditional positive advice (advies) from the competent works
council(s);

(ii)    a winding‑up, administration or dissolution includes a Dutch Obligor
being:
(A)
declared bankrupt (failliet verklaard); or

(B)
dissolved (ontbonden);



4





--------------------------------------------------------------------------------




(iii)    a moratorium includes surseance van betaling and emergency regulations
(noodregeling) and granted a moratorium includes surseance verleend;
(iv)    a trustee in bankruptcy includes a curator;
(v)    an administrator includes a bewindvoerder;
(vi)    a receiver or an administrative receiver does not include a curator or
bewindvoerder;
(vii)    a subsidiary includes a dochtermaatschappij as defined in the Dutch
Civil Code;
(viii)    an attachment includes a beslag;
(ix)    a director means a managing director (bestuurder) and board of directors
its managing board (bestuur); and
(x)    a “security interest” includes, in respect of a Dutch Obligor or in
connection with any security in the Netherlands, any mortgage (hypotheek),
pledge (pandrecht), a retention of title arrangement (eigendomsvoorbehoud),
privilege (voorrecht) a right of retention (recht van retentie), a right to
reclaim goods (recht van reclame) and in general any right in rem (beperkt
recht) created for the purpose of granting security (goederenrechtelijke
zekerheid).”;
(f)    Section 5.04.8 of the Facility Agreement is hereby amended by amending
clauses (i), (ii), (iii) and (iv) therein to redesignate same as (a), (b), (c)
and (d);
(g)    Section 5 of the Facility Agreement is hereby amended by adding the
following Section 5.07 to the end of such Section:
“5.07    FATCA Grandfathering Status.  For purposes of determining withholding
Taxes imposed under FATCA, from and after the Second Restatement Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans made pursuant to the
Second Amended and Restated Syndicated Facility Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”;
(h)    Section 9.01 of the Facility Agreement is hereby amended by amending
clause (c) therein to delete the reference to “(or, in the case of any Obligor
organized in Spain or France, within 180 days)” contained therein and replace
the same with “(or, (I) in the case of any Obligor organized in Spain or France,
within 180 days, and (II) in the case of any Obligor organized under the laws of
England and Wales and solely with respect to the Fiscal Year ending on January
30, 2016, within 240 days)”;


5





--------------------------------------------------------------------------------




(i)    Section 10.01 of the Facility Agreement is hereby amended by amending and
restating clause (xviii) therein to read in its entirety as follows:
“(xviii)     bankers’ Liens, Liens in favor of securities intermediaries, rights
of setoff and other similar Liens existing solely with respect to cash and Cash
Equivalents on deposit in one or more deposit or securities accounts maintained
by any Group Member, in each case granted in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained, securing
amounts owing to such bank or banks with respect to cash management and
operating account arrangements including Liens arising under the general
business conditions of a German or Dutch credit institution with which any Group
Member maintains a banking relationship;”
(j)    Section 10.01 of the Facility Agreement is hereby amended by amending
clause (xxx) therein to add “(or guarantees thereof)” immediately after the
reference to “Specified Debt” contained therein;
(k)    Section 10.03 of the Facility Agreement is hereby amended by (x) deleting
the reference to “and” at the end of clause (x) therein, (y) deleting the
reference to “.” at the end of clause (xi) therein and replacing the same with
“; and” and (z) inserting the following clause (xii) at the end of such Section:
“(xii)    any Obligor may pay Dividends, in an aggregate amount per annum not to
exceed, together with any Intercompany Loans made pursuant to Section
10.05(xxiv), the sum of (x) 1.00% of the original aggregate principal amount of
the Parent Specified Debt plus (y) 6.00% of the aggregate outstanding principal
amount of the Parent Specified Debt, to any Non-Obligor Parent Entity the
proceeds of which are used by such Non-Obligor Parent Entity to pay amortization
and interest payments in respect of the Parent Specified Debt.”;
(l)    Section 10.04 of the Facility Agreement is hereby amended by amending and
restating clause (xxii) therein to read in its entirety as follows:
“(xxii)    subject to and upon the terms and conditions set forth herein, (1)
the European Parent Guarantor, Midco2 or a Subsidiary of the Parent Guarantors
reasonably acceptable to the Administrative Agent may, by written notice to the
Administrative Agent, incur Indebtedness (such Indebtedness and any Refinancing
Indebtedness thereof, the “Obligor Specified Debt”) or (2) the Obligors and
their Subsidiaries may, by written notice to the Administrative Agent, incur
Indebtedness in the form of guarantees of Indebtedness incurred by a Non-Obligor
Parent Entity (any such Indebtedness of a Non-Obligor Parent Entity that is
guaranteed by one or more Obligors and/or their Subsidiaries, and any
Refinancing Indebtedness thereof, the “Parent Specified Debt”; each of the
Obligor Specified Debt and the Parent Specified Debt also being referred to as
the “Specified Debt”), in each case the proceeds of which are used (directly or
indirectly) solely to refinance indebtedness


6





--------------------------------------------------------------------------------




of Parent (or which is issued solely in exchange for the retirement of
indebtedness of Parent) in an aggregate principal amount not to exceed
$575,000,000 plus an additional amount equal to $75,000,000 less the aggregate
principal amount of all Indebtedness incurred under Section 10.04(xxiii);
provided that:
(A)    no Specified Debt shall have a scheduled maturity or termination date
prior to the date six months after the Maturity Date;
(B)    the Administrative Agent shall have received a certificate in form
reasonably satisfactory to the Administrative Agent and signed on behalf of the
Obligor’s Agent, certifying on behalf of each Borrower that the conditions under
this Agreement to incur or guarantee the Specified Debt have been satisfied, the
date on which the Specified Debt will be incurred and attaching copies of the
definitive Specified Debt Documents;
(C)    the Specified Debt may not benefit from any guarantees or be secured
other than (I) guaranties from the Guarantors (substantially in the form of the
Guaranty) which may be secured solely on a junior basis on the Collateral;
provided that the same shall be subject to a Specified Debt Intercreditor
Agreement; (II) guaranties from any Propco which may be secured on a senior lien
basis by the capital stock of such Propco and/or the assets of such Propco;
provided that such Propco shall also guaranty the Secured Obligations and such
capital stock and/or assets shall also secure the Secured Obligations on a
junior lien basis on terms reasonably acceptable to the Administrative Agent
(provided, however, (x) such junior lien shall only be junior to (i) the senior
lien which secures the Specified Debt and (ii) any lien which the senior lien
referred to in clause (i) is also junior to and (y) if the senior lien pledge is
released, the junior lien pledge shall be automatically released
simultaneously); and/or (III) guaranties from the Parent and its Subsidiaries
which may be secured by their respective assets (other than, in each case, the
Parent Guarantors or any of their Subsidiaries, except as provided in the
preceding clauses (I) and (II) or with respect to assets not constituting
Collateral of the Parent Guarantors or their Subsidiaries, on a junior lien
basis to the extent that the Secured Obligations are secured on a first lien
basis subject to an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent which shall provide the Security Agent
with instruction priority with respect to any enforcement actions consistent
with the requirements set forth in clause (x) of the definition of Specified
Debt Intercreditor Agreement); and
(D)    no payments of interest and/or principal in respect of the Specified Debt
shall be permitted by any Group Member, other than (x) amortization payments in
an amount less than or equal to 1.00% per annum (of the original aggregate
principal amount incurred thereof) and (y) regularly


7





--------------------------------------------------------------------------------




scheduled interest payments in an amount less than or equal to 6.00% per annum
(of the aggregate outstanding principal amount thereof) unless, (A) Payment
Conditions are met or (B) such payments are made solely with the proceeds of
Refinancing Indebtedness (that otherwise meets the requirements with respect to
Specified Debt) or a Permitted Specified Debt Payment Source so long as no
Default or Event of Default has occurred and is continuing at the time of such
refinancing and after giving effect thereto (and for the avoidance of doubt,
whether or not Payment Conditions are then satisfied), with any such Refinancing
Indebtedness to be deemed to be “Specified Debt” for all purposes under this
Agreement after the incurrence thereof in accordance with the term set forth
herein;”;
(m)    Section 10.04 of the Facility Agreement is hereby amended by amending and
restating clause (xxiii) therein to read in its entirety as follows:
“(xxiii) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by any Borrower and its respective
Subsidiaries in an aggregate principal amount not to exceed the Pounds Sterling
Equivalent of $75.0 million at any one time outstanding, which Indebtedness
shall be unsecured unless otherwise permitted under Section 10.01(xxix);
provided, however, the aggregate principal amount allowed to be incurred
pursuant to this Section 10.04(xxiii) shall be reduced dollar-for-dollar to the
extent any portion of the Pounds Sterling Equivalent of $75.0 million was used
to increase the Specified Debt above $575,000,000; and”;
(n)    Section 10.04 of the Facility Agreement is hereby amended by inserting
the following clauses (xxiv) and (xxv) at the end of such Section:
“(xxiv) Indebtedness consisting of any joint and several liability arising as a
result of (including the establishment of) a fiscal unity (fiscale eenheid)
between any Dutch Obligors; and
(xxv) Indebtedness consisting of any guarantee granted pursuant to a declaration
of joint and several liability used for the purpose of Section 2:403 of the
Dutch Civil Code (and any residual liability under such declaration arising
pursuant section 2:404(2) of the Dutch Civil Code).”;
(o)    Section 10.05 of the Facility Agreement is hereby amended by (x) deleting
the reference to “and” at the end of clause (xxiii) therein, (y) redesignating
clause (xxiv) as new clause (xxv) and (z) inserting the following new clause
(xxiv):
“(xxiv)     any Obligor may make Intercompany Loans, in an aggregate amount per
annum not to exceed, together with any Dividends made pursuant to Section


8





--------------------------------------------------------------------------------




10.03(xii), the sum of (x) 1.00% of the original aggregate principal amount of
the Parent Specified Debt plus (y) 6.00% of the aggregate outstanding principal
amount of the Parent Specified Debt, to any Non-Obligor Parent Entity the
proceeds of which are used by such Non-Obligor Parent Entity to pay amortization
and interest payments in respect of the Parent Specified Debt; and”;
(p)    Section 10.06 of the Facility Agreement is hereby amended by amending and
restating clause (ii) therein to read in its entirety as follows:
“(ii)    loans may be made and other transactions may be entered into (i) among
the Group Members to the extent permitted by Sections 10.02, 10.04 and 10.05 or
(ii) in accordance with Section 10.04(xxii);”;
(q)    Section 10.09 of the Facility Agreement is hereby amended by deleting the
reference to “or (xvi)” contained therein and replacing the same with “, (xvi)
or (xxx)”;
(r)    Section 11.01 of the Facility Agreement is hereby amended by amending and
restating clause (d) therein to read in its entirety as follows:
“(d)    Default Under Other Agreements. (i)  Any Group Member or, solely with
respect to Parent Specified Debt, any Non-Obligor Parent Entity shall (x)
default in any payment of any Indebtedness (other than the Secured Obligations)
(including, without limitation, any Specified Debt) beyond the period of grace,
if any, provided in an instrument or agreement under which such Indebtedness was
created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Secured Obligations)
(including, without limitation, any Specified Debt) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice of acceleration is
required other than, in any case, voluntary prepayments or terminations
permitted under this Agreement), any such Indebtedness to become due prior to
its stated maturity (except with respect to secured Indebtedness to the extent
the same become due as a result of sale or transfer of the property or assets
securing such Indebtedness), or (ii) any Indebtedness (other than the Secured
Obligations) (including, without limitation, any Specified Debt and, in the case
of any Non-Obligor Parent Entity, Parent Specified Debt) of any Group Member
(or, solely with respect to Parent Specified Debt, any Non-Obligor Parent
Entity) shall be declared to be (or shall become) due and payable, or required
to be prepaid other than by a regularly scheduled required prepayment or other
prepayments permitted by this Agreement, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 11.01(d) unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least £15,000,000; or”;


9





--------------------------------------------------------------------------------




(s)    Section 13 of the Facility Agreement is hereby amended by adding the
following Section 13.26 to the end of such Section:
“13.26    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction, in full or in part, of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”;
(t)    Section 15.07 of the Facility Agreement is hereby amended by amending
clause (b)(iii) contained therein by deleting the reference to “No reallocation”
contained therein and replacing the same with “Subject to Section 13.26, no
reallocation”;
(u)    Section 17 of the Facility Agreement is hereby amended by adding the
following Section 17.19 to such Section, the current Section 17.19 through 17.25
to be renumbered 17.20 through 17.26 and all references to such Sections to be
updated accordingly:
“17.19    Guarantee Limitations for Dutch Obligor. Notwithstanding any other
provision of this Agreement, the guarantee, indemnity and other obligations of
any Dutch Obligor expressed to be assumed in this Agreement shall be deemed not
to be assumed by such Dutch Obligor to the extent (i) such Dutch Obligor is a
public limited liability company (naamloze


10





--------------------------------------------------------------------------------




vennootschap) and (ii) that the same would constitute unlawful financial
assistance within the meaning of article 2:98c of the Dutch Civil Code.” and
(v)    The Facility Agreement is hereby further amended by adding Schedule
1.01(e) in the form attached hereto.
SECTION 3.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each of the Obligors represents and warrants to
each other party hereto that, as of the Amendment Effective Date:
(a)    this Amendment has been duly authorized, executed and delivered by it and
each of this Amendment and the Facility Agreement (as amended by this Amendment)
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws of
general applicability relating to or limiting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law; and
(b)    after giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing.
SECTION 4.    Effectiveness. (a) This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) on which each of the following
conditions shall have been satisfied (or waived) (which, in the case of
clause (iii) below, may be concurrent with the satisfaction of the other
conditions specified below):
(i)    The Administrative Agent shall have received duly executed signature
pages for this Amendment signed by the Obligors party hereto and the Required
Lenders;
(ii)    The conditions set forth in Section 7.01 of the Facility Agreement shall
be satisfied on and as of the Amendment Effective Date both immediately before
and after giving effect to this Amendment, and the Administrative Agent shall
have received a certificate of an Authorized Officer of each of the Borrowers,
dated the Amendment Effective Date, to such effect; and
(iii)    The Borrower shall have paid all fees and other amounts due to the
Agents (and their relevant affiliates) and the Lenders, including all costs,
fees and expenses (including, without limitation, legal fees and expenses) in
connection with this Amendment and any other costs, fees and expenses
(including, without limitation, legal fees and expenses) of the Administrative
Agent required to be paid or reimbursed pursuant to the Facility Agreement, and
other compensation payable to the Agents (and their affiliates) or the Lenders
to the extent due.


11





--------------------------------------------------------------------------------




(b)    The Administrative Agent shall notify the Parent Guarantors and the
Lenders of the Amendment Effective Date and such notice shall be conclusive and
binding.
SECTION 5.    Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Facility Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Facility Agreement or any
other provision of the Facility Agreement or of any other Credit Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle the Obligors to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Facility Agreement or any other Credit Document in similar or different
circumstances.
(b)    On and after the Amendment Effective Date, each reference in the Facility
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Facility Agreement in any other Credit
Document shall be deemed a reference to the Facility Agreement as amendment by
this Amendment. This Amendment shall constitute a “Credit Document” for all
purposes of the Facility Agreement and the other Credit Documents.
SECTION 6.    Costs and Expenses; Affirmation. (a) Each of the Obligors hereby
jointly and severally agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, all in accordance with the terms and conditions of
Section 13.01 of the Facility Agreement.
(b)    By executing and delivering a counterpart hereof, each of the Obligors
hereby agrees that all Loans shall be guaranteed pursuant to Section 17 of the
Facility Agreement in accordance with the terms and provisions thereof and shall
be secured pursuant to the Security Documents in accordance with the terms and
provisions thereof.
SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8.    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.


12





--------------------------------------------------------------------------------




SECTION 9.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.
[Remainder of page intentionally blank.]


13





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
TRU EUROPE LIMITED,
 
as the European Parent Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
TRU IBERIA HOLDINGS 1, S.L.U.,
 
as the Spanish Parent Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Attorney
 
 
 
TRU AUSTRALIA HOLDINGS, LLC,
 
as the Australian Parent Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Vice President - International Controller of Toys “R” Us, Inc.
 
 
 
TOYS “R” US (UK) LIMITED,
 
as a U.K. Borrower
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director



[Signature Page to Amendment No. 1 to Second Amended
and Restated Syndicated Facility Agreement]



--------------------------------------------------------------------------------




 
 
 
TOYS “R” US LIMITED,
 
as a U.K. Borrower
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
TOYS “R” US GMBH,
 
as the German Borrower
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Managing Director
 
 
 
 
 
 
TOYS “R” US IBERIA, S.A.U.,
 
 
 
as the Spanish Borrower
 
 
 
 
 
 
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
 
 
Name: Robert S. Zarra
 
 
 
Title: Attorney
 
 
 
 
 

 
TOYS “R” US (AUSTRALIA) PTY LTD,
 
 
as the Australian Borrower
 
 
 
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
 
Name: Robert S. Zarra
 
 
Title: Authorized Officer
 
 


TRU (UK) H7 LIMITED,
 
 
as a Guarantor
 
 
 
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
 
Name: Robert S. Zarra
 
 
Title: Director
 
 
 
 
 



[Signature Page to Amendment No. 1 to Second Amended
and Restated Syndicated Facility Agreement]



--------------------------------------------------------------------------------




 
TRU (UK) H8 LIMITED,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
TOYS “R” US HOLDINGS LIMITED,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
TOYS “R” US PROPERTIES LIMITED,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
TOYS “R” US FINANCIAL SERVICES LIMITED,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
 







[Signature Page to Amendment No. 1 to Second Amended
and Restated Syndicated Facility Agreement]



--------------------------------------------------------------------------------




 
TRU (UK) H4 LIMITED,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
TRU (FRANCE) FINANCE LTD.,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
TRU (FRANCE) HOLDINGS LTD.,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Director
 
 

 
TRU IBERIA HOLDINGS 2, S.L.U.,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Attorney
 
 
 
TRU (BVI) FINANCE II, LTD.
 
as a Guarantor
 
 
 
 
 
By:     /s/ John Gregory    
 
Name: John Gregory
 
Title: Director
 
 
 
 
 
 





[Signature Page to Amendment No. 1 to Second Amended
and Restated Syndicated Facility Agreement]



--------------------------------------------------------------------------------






 
TOYS “R” US SARL
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: gérant (legal representative)
 
 
 
TRU (UK) H6, LLC,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Vice President – International Controller
 
 
 
BABIES “R” US (AUSTRALIA) PTY LTD,
 
as a Guarantor
 
 
 
 
 
By:     /s/ Robert S. Zarra    
 
Name: Robert S. Zarra
 
Title: Authorized Officer



    
















[Signature Page to Amendment No. 1 to Second Amended
and Restated Syndicated Facility Agreement]



--------------------------------------------------------------------------------




    
 
DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as Administrative Agent,
Co-Collateral Agent, Security Agent, Facility Agent and Issuing Lender
 
 
 
By:     /s/ Dusan Lazarov    
 
Name: Dusan Lazarov
 
Title: Director
 
 
 
By:     /s/ Peter Cucchiara    
 
Name: Peter Cucchiara
 
Title: Vice President





[Signature Page to Amendment No. 1 to Second Amended
and Restated Syndicated Facility Agreement]



--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.,
 
      as Lender
 
By:     /s/ Christine Hutchinson    
 
      Name: Christine Hutchinson
 
      Title: Director
 
 
 
 
 
Citibank, N.A.,
 
      as Lender
 
By:     /s/ Brendan Mackay    
 
      Name: Brendan Mackay
 
      Title: Director & Vice President
 
 
 
 
 
GOLDMAN SACHS INTERNATIONAL BANK
 
      as Lender
 
By:     /s/ Vinod Kumar Godugula    
 
      Name: Vinod Kumar Godugula
 
      Title: Vice President
 
 
 
 
 
JPMorgan Chase Bank, N.A., as Lender
 
      as Lender
 
By:     /s/ Donna DiForio    
 
      Name: Donna DiForio
 
      Title: Authorized Officer
 
 
 
 
 
J.P. Morgan Europe Limited,
 
      as Lender
 
By:     /s/ Matthew Sparkes    
 
      Name: Matthew Sparkes
 
      Title: Authorised Signatory
 
 
 
 
 
Wells Fargo Bank International
 
      as Lender
 
By:     /s/ Kieran O'Brien    
 
      Name: Kieran O'Brien
 
      Title: Vice President





[Signature Page to Amendment No. 1 to Second Amended
and Restated Syndicated Facility Agreement]



--------------------------------------------------------------------------------




Form of Schedule 1.01(e)






1.
An omnibus deed of pledge with respect to IP rights, movables, account
receivables, insurance receivables, intercompany receivables and trade
receivables, between TRU Global Imports B.V. as pledgor and the Security Agent
as pledgee.

2.
A deed of pledge of shares in the capital of the Dutch Obligor, between TRU (UK)
H8 Limited as pledgor, the Security Agent as pledgee and TRU Global Imports B.V.
as company.

3.
A joinder agreement to the Facility Agreement joining TRU Global Imports B.V. as
a Guarantor thereunder.

4.
A Perfection Certificate Supplement relating to TRU Global Imports B.V.

5.
All related documentation (including, without limitation, opinions of counsel,
corporate documents and proceedings, officer’s certificates and “know your
customer” information) as TRU Global Imports B.V. would have been required to
deliver pursuant to Section 6 of the Facility Agreement had TRU Global Imports
B.V. been an Obligor on the Second Restatement Effective Date, which among other
documentation includes:

a.
a copy of a resolution of the managing board or board of directors of TRU Global
Imports B.V. approving the terms of, and the transactions contemplated by, the
Credit Documents to which it is a party, resolving that it executes the Credit
Documents to which it is a party and authorizing a specified person or persons
to execute the Credit Documents to which it is a party on its behalf;

b.
if applicable, a copy of a resolution signed by all the holders of the issued
shares in TRU Global Imports B.V., approving the terms of, and the transactions
contemplated by, the Credit Documents to which TRU Global Imports B.V. is a
party;

c.
if applicable, a copy of a resolution signed by all the supervisory board
members of TRU Global Imports B.V., approving the terms of, and the transactions
contemplated by, the Credit Documents to which TRU Global Imports B.V. is a
party;

d.
if applicable, a copy of the positive and unconditional advice of TRU Global
Imports B.V.’s works council (ondernemingsraad), giving a positive advice in
relation to the transactions contemplated by the Credit Documents to which TRU
Global Imports B.V. is a party; and

e.
a legal opinion of NautaDutilh N.V., special Dutch counsel to the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and addressed to the Administrative Agent, the Co-Collateral Agents, the
Security Agent and each of the Lenders, covering the matters incident to the
transactions contemplated by the Credit Documents to be entered into by TRU
Global Imports B.V. as the Administrative Agent may reasonably request.





--------------------------------------------------------------------------------



Form of Schedule 1.01(e)




6.
An updated copy of Schedule I to the Facility Agreement including notice
information for the Dutch Obligor.




